EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jian Zhou on 3/4/21.
The application has been amended as follows: 
In the claims:
12. The process of claim 7, wherein the lens bulk material is a non-silicone hydrogel material, wherein the non-silicon hydrogel material comprises at least 50% by mole of repeating units of at least one hydroxyl-containing vinylic monomer
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner notes that TDs have been filed for both copending cases and the ODPs have been withdrawn.
The Examiner found attorney’s arguments filed 2/24/21 convincing and the rejection is withdrawn.
The closest prior art is Quinter et al. (US PG Pub 2016/0326046; hereafter ‘046) which has the same assignee as the instant application. 
‘046 discloses a similar process of producing a contact lens. However, ‘046 teaches a two-step process in which first a coating formed by a thermally-crosslinkable hydrophilic polymeric material which has azetidinium groups is formed at a pH of 2-3.5 (see claim 1, step (c)) but there is no disclosure of performing step (c) in the presence of a polyaziridine compound having a number average molecular weight of about 2000 Dalton or less and at least two aziridine groups and there is no teaching or suggestion in the prior art to perform the process as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.